Case 1:19-cv-11733-PKC Document 8 Filed 02/06/20 Page 1 of 4

Wilson Sonsini Goodrich & Rosati HOLLAND&HART. FQ

PROFESSIONAL CORPORATION

February 6, 2020
Via ECF

Honorable P. Kevin Castel
United States Courthouse
Southern District of New York
500 Pearl Street, Courtroom 11D
New York, NY 10007

Re: 2238 Victory Corp. v. Fiallraven USA Retail, LLC, et al., 19-11733 (SDNY)
Dear Judge Castel:

On behalf of Defendants Fjallraven USA Retail LLC (“Fjallraven”) and Netrush, LLC
(“Netrush”), we write respectfully to seek the Court’s leave to file a motion to dismiss the above-
captioned antitrust and libel action (“Action”) pursuant to Rule 12(b)(6) of the Federal Rules of
Civil Procedure. With the consent of counsel for 2238 Victory Corp. (‘Plaintiff’), the parties
propose that the motion be filed on March 10, 2020; the opposition on April 14, 2020; and the
reply, if any, on April 24. The parties would be pleased to appear before the Court for a pre-
motion conference, but Defendants do not believe one is necessary for the reasons set forth
below.

All parties also respectfully request adjournment of the initial pre-trial conference
currently scheduled for February 26, 2020, pending determination of the Court’s willingness to
hear a Motion to Dismiss and, should the Court be willing to entertain such a motion, adoption of
a briefing schedule. This request is the parties’ first request for an adjournment or extension, and
the requested adjournment would not affect any further deadline.

Background

Plaintiff is a third-party seller that re-sells other entities’ products on Amazon. Fjallraven
‘is an outdoor clothing and equipment company that sells its products directly and through
authorized distributors. Netrush is an online retailer that sells products on or through
Amazon.com and provides associated services to ensure its clients’ products are offered in a
lawful and brand-appropriate manner. Netrush is Fjallraven’s exclusive authorized distributor
and brand advocate on Amazon.com. Plaintiff is not authorized to resell Fjallraven products on
Amazon or anywhere else. Consequently, its efforts to sell Fjallraven products on Amazon void
the manufacturer’s warranty.

This case concerns complaints allegedly made by Defendants regarding Plaintiff's sale of
products listed as Fjallraven products on Amazon.com. Plaintiff alleges it was suspended from
the Amazon marketplace on October 21, 2019 and reinstated December 5, 2019, fewer than
‘seven weeks later, due to these alleged complaints. Compl. § 65, 70. On this basis, Plaintiff
claims (1) a per se violation of the Sherman Act, (2) “Interference with Existing and Prospective.
Case 1:19-cv-11733-PKC Document 8 Filed 02/06/20 Page 2 of 4

Honorable P. Kevin Castel
February 6, 2020
Page 2

Business Relationships,” and (3) “Libel Per Se.” None of these claims has been pled sufficiently
to survive a motion to dismiss.

Antitrust Claim

Plaintiff's antitrust claims fail because plaintiff has pled neither a cognizable “per se”
violation of the federal antitrust laws nor any of the essential elements required for consideration
of its claims under the rule of reason. Netrush is not a competitor of Fjallraven; it is a service
provider.' Compl. § 59. The Complaint lacks any allegation that Fjallraven and Netrush
compete horizontally, and their relationship is the opposite. Fjallraven and Netrush do not try to
take sales away from each other; they both seek to maximize Fjallraven sales. Because Netrush’s
and Fjallraven’s business relationship is vertical, not horizontal, any alleged price restraint would —
_ be evaluated under the rule of reason, not as a per se violation. See Leegin Creative Leather
Prod., Inc. v. PSKS, Inc., 551 U.S. 877, 907 (2007) (“Vertical price restraints are to be judged
according to the rule of reason.”); Business Elecs. Corp. v. Sharp Elecs. Corp., 485 U.S. 717
(1988) (conspiracies to terminate a discounter for discounting are not illegal per se but tested
under the rule of reason).

Plaintiff has not even tried to plead a rule of reason claim, and the facts it has alleged
would defeat such a claim in any event. For one, Plaintiff has not even attempted to define a
relevant market. Planetarium Travel, Inc. v. Altour Int'l, Inc., 97 F. Supp. 3d 424, 428
(S.D.N.Y. 2015), aff'd, 622 F. App’x 40 (2d Cir. 2015) (where alleged conduct cannot be
evaluated as a per se violation, “a plaintiff must . . . allege a relevant, plausible. product market”);
see also Chapman v. New York State Div. for Youth, 546 F.3d 230, 238 (2d Cir. 2008) (to survive ©
dismissal, a plaintiff must plead the market “with reference to the rule of reasonable
interchangeability and cross-elasticity of demand.”). Nor has Plaintiff anything like the
substantial harm to competition in the market as a whole that the law requires. Ohio v. American
Express Co., 138 8. Ct. 2274 (2018). All Plaintiff has alleged is that one unauthorized seller of a
single brand on a single online marketplace was excluded for seven weeks. That is not an
antitrust case. See ECC v. Toshiba Am. Consumer Prods., 129 F.3d 240, 244-45 (2d Cir. 1997).

 

' Plaintiff seems to argue that, because Fjallraven and Netrush both sell Fjallraven products, they
are “horizontal competitors.” That is simply wrong. Fjallraven manufactures a product that it
contracts with Netrush to distribute through a particular channel in which those two parties do
not compete. See Compl. J 59 (alleging that Netrush was Fjallraven’s “exclusive authorized
_ Amazon seller”) (emphasis in original). As this Court has recognized, “exclusive distributorship .
agreements ... are vertical in nature.” Planetarium Travel, Inc. v. Altour Int’l, Inc., 97 F. Supp.
3d 424, 431 (S.D.N.Y. 2015) (citation omitted), aff'd, 622 F. App’x 40 (2d Cir. 2015); see also
Business Elecs. Corp. v. Sharp Elecs. Corp., 485 U.S. 717, 730 n.4 (1988) (“[A] restraint is
horizontal not because it has horizontal effects, but because it is the product of a horizontal
agreement.”).
Case 1:19-cv-11733-PKC Document 8 Filed 02/06/20 Page 3 of 4

Honorable P. Kevin Castel
February 6, 2020
Page 3

Interference with Business Relationships

Plaintiff's tortious interference claim fails because Plaintiff does not allege interference
through “wrongful means” as required by New York law. For interference to be wrongful, it
must “amount[] to a crime or an independent tort; [have been] done for the sole purpose of
injuring Plaintiff; or constitute[] ‘extreme,’ ‘unfair,’ and ‘egregious’ behavior.” Darby Trading
Inc. v. Shell Int'l Trading & Shipping Co., 568 F. Supp. 2d 329, 345 (S.D.N.Y. 2008).
Defendants’ alleged conduct does not meet this standard. Plaintiff does not allege that any of
Defendants’ conduct constituted a crime, was undertaken for the sole purpose of injuring
Plaintiff, or constituted extreme or egregious behavior. Nor can it. The antitrust allegations do
not qualify for the reasons just given. Neither does the defamation claim, as explained below.
While Plaintiff alleges that Defendants made complaints “maliciously and with ill will,” Plaintiff
does not identify the alleged statements and the allegation is entirely conclusory. Compl. § 85.
Failure to plead interference through wrongful means dooms Plaintiff's claim for interference
with business relationships.

Libel Per Se

Plaintiff fails to state a claim for libel because the Complaint does not identify any
allegedly defamatory statement. New York law requires that a defamation plaintiff set forth “the
particular words complained of . . . in the complaint.” N.Y. C.P.L.R. 3016 (a); see also Alvarado
v. Mount Pleasant Cottage Sch. Dist., 404 F. Supp. 3d 763, 790 (S.D.N.Y. 2019) (dismissing
defamation claim where plaintiff failed to plead “particular words” of allegedly defamatory
statement as required by N.Y. C.P.L.R. 3016(a)); O’Brien v. Alexander, 898 F. Supp. 162, 172
(S.D.N.Y. 1995) (“defamation claim based on the statements . . . must fail [where] purportedly
defamatory words are not identified”). Plaintiff fails to do so. At most, Plaintiff alleges
“scheming accusations” and that Defendants “charged plaintiff with a serious crime or crimes,”
namely counterfeiting. Compl. | 90. Yet the Complaint does not identify these alleged
statements with particularity. Defendant’s libel claim therefore merits dismissal.

Because Plaintiff's Complaint fails to adequately plead any of its three counts, Netrush
respectfully asks that this Court entertain a Motion to Dismiss the Complaint and establish a
briefing schedule to adjudicate that Motion as set forth above.

Respectfully,

 

LY
(Yo deol
Wendy Huang Waszmer
Wilson Sonsini Goodrich & Rosati PC
1301 Avenue of the Americas, 40th Floor
New York, NY 10019
(212) 999-5800

Attorneys for Defendant Netrush, LLC
Case 1:19-cv-11733-PKC Document 8 Filed 02/06/20 Page 4 of 4

Honorable P. Kevin Castel
February 6, 2020
Page 4

poms ta 5 C "
Timothy Getzoff

Holland & Hart

1800 Broadway, Suite 300
Boulder, CO 80302

(303) 245-2075

Attorneys for Defendant Fjallraven USA
Retail LLC
